Case 2:19-cv-10588-SJM-DRG ECF No. 45 filed 09/17/20        PageID.235    Page 1 of 2




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

 NORMAN PEEPLES,
                                             Case No. 2:19-cv-10588
             Plaintiff,
                                             HONORABLE STEPHEN J. MURPHY, III
 v.

 CITY OF DETROIT and
 JOSHUA DAVIS,

             Defendants.
                                 /

               ORDER GRANTING DEFENDANTS' MOTION
           FOR EXTENSION OF TIME TO FILE A RESPONSE [43]

      On September 4, 2020, Plaintiff moved for sanctions against Defendants for

failure to produce certain pieces of evidence during discovery. ECF 42. Defendants

now seek an extension of fourteen days to respond to Plaintiff's motion. ECF 43, PgID

228. The Court will grant the motion. Defendants must respond to the motion for

sanctions by October 1, 2020.

      WHEREFORE, it is hereby ORDERED that Defendants' motion for

extension of time to file a response [43] is GRANTED.

      IT IS FURTHER ORDERED that Defendants shall RESPOND no later

than October 1, 2020.

      SO ORDERED.

                                       s/ Stephen J. Murphy, III
                                       STEPHEN J. MURPHY, III
                                       United States District Judge
Dated: September 17, 2020




                                         1
Case 2:19-cv-10588-SJM-DRG ECF No. 45 filed 09/17/20      PageID.236    Page 2 of 2




I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on September 17, 2020, by electronic and/or ordinary mail.

                                      s/A. Chubb for David Parker
                                      Case Manager




                                        2
